Title: To George Washington from Abraham Yates, Jr., 5 September 1776
From: Yates, Abraham Jr.
To: Washington, George

 

Sir
In Convention of the Representatives of the Stateof New York—Fish Kill, Septr 5th 1776

I am directed by the Convention of this State to transmit to your Excellency a Copy of a Resolution which they entreat may be carried into Execution with all possible Dispatch.
It is with Extreme Concern that we find ourselves under the disagreable necessity of having recourse to this unhappy but necessary expedient or of troubling your Excellency with a Commission of this Nature—But the critical Situation of this State, the total want of Brass Field pieces, and our inability to have this Resolve executed by the City of New York, on account of their absence from the City, reduces us to the present Dilemma, either of adopting this Measure—or of neglecting the public Safety.
They therefore trust that your Excellency’s Zeal for the public Service will induce you to pardon the Liberty they take of troubling you on this Occasion. I have the Honor to be with great respect your Excellency’s obedient humble Servant

By order
Abm Yates Junr President

